T!JTOlRNBSY    ‘titEXUlEEEAlL

                           TEXAS




Honorable Robert S. Calve&         Opinion No. W-667
Comptroller of Public Accounts
Capitol Station                    Re:   Authority of the Comp-
Austin 11, Texas                         troller to set aside in
                                         a separate account,
                                         $5,000 of moneys appro-
                                         priated by H.B.No.1,
                                         Acts 56th Legislature,
Dear Mr. Calvert:                        Regular Session, 1959.
         You have requested our opinion on the following
question:
              "Please advise if sufficient authority
        exists in H.S.R. No. 152 for me to set aside
        in a separate account $5,000.00 of the money
        appropriated in House Bill No.1, 56th Legis-
        lature, to be used only for the purpose set
        out In the Resolution?
               I'Thevalidity of the resolution, both as
         to Its purpose or the expenditure of State
         Funds to carry out its provisions, is not in
         question."
         House Simple Resolution No. 152, referred to in
your request, provides in part as follows:
               "RESOLVED, That the sum of Five Thousand
         Dollars ($5,000) is hereby set aside out of
         the Legislative Expense Fund of the Fifty-
         sixth Legislature to defray the expenses of
         the Committee."
         The Legislative Expense Fund of the 56th Legisla-
ture was created by the provisions of House Bill No. 1, Acts
56th Legislature, Regular Session, 1959, Chapter 1, page 1,
and was appropriated for the purposes of paying legislative
expenses. House Bill No. 1 authorizes each House to spend
the moneys appropriated therein independently of the other
House, and specifically provides that the House and Senate
shall each publish an itemized account of expenses in its
own Journal.
Honorable Robert S. Calvert, page 2.    Cm-667)


         Therefore, it is our opinion that the House of
Representatives is authorized to set aside certain sums of
money of the Legislative Expense Fund for specific purposes
without the necessity of the Senate concurring. Since the
House of Representatives, when acting as a body, does so by
House Simple Resolution, it is our opinion that the above
quoted provisions of House Simple Resolution No. 152 consti-
tute sufficient authority for the Comptroller to set aside in
a separate account $5,000.00 of the moneys appropriated In House
Bill No. 1, Acts 56th Legislature, Regular Session, 1959, Chap-
ter 1, page 1, to be used only for the purposes set out in
House Simple Resolution No. 152.
                          SUMMARY

               The provisions of House Simple Resolution
               No. 152 constitute sufficient authority
               for the Comptroller to set aside in a
               separate account $5,000.00 of the moneys
               appropriated in House Bill No. 1, Acts
               56th Legislature, Regular Session, 1959,
               Chapter 1, page 1, to be used only for
               the purposes set out in House Simple
               Resolution No. 152.
                                    Yours very truly,
                                    WILL WILSON
                                    Attorney General of Texas


JR:!&
                                        Assistant
APPROVED:
OPINION COMMITTEE
Geo. P. Blackburn, Chairman
Houghton Brownlee, Jr.
Marietta Payne
Charles D. Cabaniss
C. Dean Davis
REVIEWED FOR THE ATTORNEY GENERAL
BY: W. V. Geppert